Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Group I, claims 1-5 and 8 in the reply filed on July 18, 2022 is acknowledged.  Claims 6 and 7 are withdrawn from consideration as directed to a non-elected invention.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In claim 1, line 7, the meaning of “pm” is uncertain.  For purposes of examination, this term will be read as “µm”.
b) In claim 3, line 3, “the voids in the inside” lacks proper antecedent basis.  For purposes of examination, claim 3 will be treated as dependent upon claim 2, which provides antecedent basis for this term.
c) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2017/0330676) in view of Inagaki et al. (US 2016/0071637).
Uchida discloses a core component made of a sintered body of an inorganic powder; see Uchida para. [0070].  With reference to Fig. 1 of Uchida, the prior art component includes a columnar winding portion or axial core part 30 and flange portions 40 at each end of the columnar portion.  Uchida para. [0065] indicates that pores or bubbles are present in the axial core part, thus containing “voids” as presently claimed.  With respect to claim 8, Uchida discloses a wire 55 would around the axial core portion and which allows increased inductance (see Uchida para. [0101]), i.e. Uchida discloses an inductor as presently claimed.
Uchida does not specify the gap between adjacent voids or pores as defined in the instant claims.  However:
a) Uchida para. [0065] indicates that the number of pores increases with decreases in the compaction density of the core part.  Therefore the prior art suggests that one can vary the number of pores, and therefore the gap between pores, by adjusting the compaction density used in making the prior art cores.
b) Inagaki is directed to making a powder magnetic core, i.e. is in a similar field of endeavor as Uchida.  Inagaki Table 1 indicates that the “gapping content area”, i.e. gaps between individual powders in the core, can be varied from 0.7% to 8.7%.  This is in the context of powders 45-75 µm in size; see Inagaki para. [0047].  The examiner submits that numerous combinations of powders of that size with gap content in that range would result in a gap between voids in the range as recited in instant claims 1 and 2.
Therefore, the examiner’s position is that the combined disclosures of Uchida et al. and Inagaki et al. would have motivated one of ordinary skill in the art to form a core component containing pores or voids by adjusting the compaction density of the powders used to form the core, such that the resulting core material possesses a gap between adjacent voids within a range of 6-12 µm as presently claimed.

			Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Nothing in the prior art discloses or suggests any reason for one to construct a gap between voids in a surface layer (of either a columnar or flange portion of a core) different from the gap between voids in an inside of such a component.



			Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	August 31, 2022